Citation Nr: 0302134	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  91-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Agustin G. Garcia, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to June 
1974.  He served on the USS Saratoga (CVA-60), his related 
civilian occupation was stock clerk, and he had no personal 
awards or decorations specific to combat.  His ship was 
awarded the Presidential Unit Citation.  He was in the Navy 
reserves from 1984 to 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in September 
2001 it was remanded to the RO for further development, which 
has since been accomplished. The case is now before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The Veteran served aboard the USS Saratoga off the coast 
of Vietnam; he has no awards or decorations indicating his 
personal participation in combat with the enemy.

3.  The veteran did not engage in combat with the enemy; his 
accounts of combat are not supported by and are refuted by 
credible evidence and he has failed to provide additional 
substantive information to corroborate reported non-combat 
stressors; the appellant is not credible as to his 
representations in pursuit of his claim for service 
connection for PTSD.

4.  There are no credible medical evaluations that have 
diagnosed PTSD based upon actual, verified or credible 
experience during active duty; there is no competent medical 
evidence that the veteran has PTSD, related to his active 
military service.

5.  Neither depression nor a chronic acquired psychiatric 
disorder was shown in service for many years thereafter.

6.  There is no competent medical evidence of a relationship 
between the post-service dysthymic disorder/ major depression 
disorder, or any other form of acquired psychiatric disorder 
apart from PTSD, and service.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

2.  An acquired psychiatric disorder, other than PTSD, was 
neither incurred in nor aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

The Board observes that the Board's earlier decision in this 
case, dated in December 1998, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in April 2001, following the filing of an 
unopposed motion for remand and to stay proceedings by the 
appellant and the Secretary of VA earlier that same month.  
This motion was filed, and subsequently granted, in order to 
ensure compliance with a recent decision from the Federal 
Circuit Court of Appeals which was issued while the veteran's 
appeal was pending at the Court.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Because of the change in the law 
brought about by this new law, called the Veterans Claims 
Assistance Act of 2000 (VCAA), a remand in this case was 
determined to be required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2002).

The VCAA, which was signed into law on November 9, 2000, 
eliminated the well-grounded claim requirement, expanded the 
duty of VA to notify the appellant and the representative, 
and enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a 
claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in May 1990, in the statement of the 
case (SOC) issued in October 1990, in the numerous 
supplemental statements of the case (SSOCs) issued over the 
past 13 years, in the Board remands dated in January 1992, 
June 1994, June 1996, and September 2001, in the Board 
decision (since vacated) dated in December 1998, and in 
extensive correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in February 2002, and in a second such 
letter sent in April 2002, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his attorney 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, his 
entire military personnel records jacket, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, mental health treatment notes, and 
examination reports, Social Security Administration 
administrative and medical records, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2002); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra.; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Factual Background

Procedurally, this appeal stems from a RO rating decision in 
May 1990, in which the veteran's claim for service connection 
for PTSD was denied.  The denial of this claim, which was 
later expanded to encompass service connection for any 
acquired psychiatric disorder, to include PTSD, then divided 
into the two separate related issues above for clarity, was 
appealed to the Board.  The Board remanded the veteran's 
claim in remands dated in January 1992, June 1994, and June 
1996.  In December 1998, the Board affirmed the RO's denial 
of service connection for the two issues listed above.  This 
decision was vacated and remanded by the Court for VCAA 
compliance in an order dated in April 2001, as discussed 
above.  In September 2001, the Board again remanded the 
veteran's claims to the RO for further development.  It is 
now again before the Board for appellate review.

The veteran has claimed entitlement to service connection for 
PTSD as a result of stressors he maintains he experienced 
while serving aboard the USS Saratoga, as well as entitlement 
to an acquired psychiatric disorder other than PTSD which was 
incurred in service.  A review of the veteran's military 
records reveals that when the veteran was examined for 
enlistment into the Navy in July 1970, there were no 
complaints or findings of any psychiatric problems.  Medical 
department records date in April 1971 show that the veteran 
requested "sleeping" medicine, and was prescribed Librium.  
In August 1971 he complained of headache, with a past history 
of trauma to the head approximately 1 year and 4 months 
before.

Service medical records dated in April 1973 show that the 
veteran asked to talk to a doctor for advice.  It was noted 
that he discussed "N-P"(neuro-psychiatric) difficulties of 
a relative.  In September 1973 headaches were noted, 
questionably migraine versus anxiety, with a 3-year history.  
The impression was tension-type headaches.  When the veteran 
was examined for release from active duty in May 1974, 
clinical evaluation showed no psychiatric abnormality.

The veteran's initial application for disability benefits was 
received in December 1989.  At that time the veteran reported 
medical problems to include depression and "post delayed 
stress syndrome."  In regard to treatment "while in 
service," the veteran reported depression and post delayed 
stress syndrome treatment in 1988 and 1989.  He reported post 
service treatment initially in 1989.

VA neuropsychological examination and testing was performed 
in late January 1990.  Information recorded for clinical 
purposes noted that the veteran was held back his first year 
in school, and quit school in the 11th grade after 
experiencing "race related harassment" because his father 
was a police officer.  The veteran reported going to several 
service schools for air maintenance and to fly.  He had tours 
in the Middle East, and Vietnam, and there his ship was 
constantly shelling and being shelled.  He reported that 
during the 11 months tour in the Vietnam area he flew on many 
helicopters and cargo planes as part of his supply job.  He 
was often on alert and the guns were constantly firing.  He 
experienced a great deal of anxiety and depression.  He 
remembered a ship blowing up nearby, and also the constant 
fire of anti-aircraft guns as planes would attack.  He 
reported experiencing high anxiety, mild depression and sleep 
disturbance.  It was noted that he began drinking and using 
drugs while in the service, continuing after service.

The veteran discussed his marital, physical and occupational 
problems after service.  As his medical problems increased he 
"felt himself slipping psychologically."  He complained of 
interfering thoughts, high anxiety, sleep disturbance, and 
weird thoughts about Vietnam.  Testing was performed, and he 
had a PTSD T-score of 65, showing a fairly high degree of 
similarity to profiles of individuals known experience PTSD.

VA psychiatric examination was also performed in late January 
1990.  The veteran complained of being stressed in service, 
and constant being shelled "when he was in the Army."  He 
had recollections of his experiences in Vietnam, "ship 
sinking, pulling people out of the water."  The diagnosis 
was post traumatic stress disorder, delayed.

A VA social worker report completed in February 1990 noted 
that the veteran was stationed in Vietnam between 11 and 12 
months, from approximately April 1972 until April 1973.  He 
recalled being anxious and high strung and after 4 months in 
Vietnam he had symptoms of increased anxiety.  He also felt 
anxiety and stress while on leave.  In 1984 or 1985 he began 
to develop increased symptoms of depression, with increased 
feelings of depression since 1986.  It was noted that he was 
prone to have nightmares and weird dreams about Vietnam.  He 
didn't like to talk about his military service, especially 
Vietnam, and movies or documentaries about Vietnam made him 
feel very uncomfortable and anxious.

Secured from the National Personnel Records Center (NPRC) in 
March 1990, were reports of medical examinations conducted in 
October 1977 and December 1984.  The "reenlistment" 
examination in October 1977 showed the veteran's grade as 
AK2, USNR (United States Naval Reserves), and his 
organization unit as VR-51.  On the veteran's 
contemporaneously prepared Report of Medical History (RMH), 
in the section where the claimant was requested to report 
whether he had or ever had certain manifestations, the block 
for depression or excess worry had been checked, but was 
crossed out and initialed by the veteran.  In the physician's 
summary it was noted that the veteran had been in service 
from 1970 to 1974.  The examination showed him to be 
qualified for reenlistment.  The enlistment physical, dated 
in mid December 1984 noted the veteran's grade as AK2 and his 
organization unit as USNR.  This examination and RMH were 
without any complaints or findings of depression or 
psychiatric disability.

In a certified statement dated in April 1990, the veteran 
reported that during his time on the USS Saratoga off of 
Vietnam, he was under tremendous stress with attacks on the 
main-land 24 hours a day, and as a Petty Officer in charge of 
critical parts for airplanes.  He reported that during the 
tour in 1972 there were MIG 21 attacks on the ship and that 
sometime between April 1972 and February 1973, there was an 
explosion and fire aboard the ship.  Two men under his 
supervision, B.N., and G.W., who were good friends, were 
killed in the incident.

Received in July 1990 were copies of medical records for the 
veteran in the 1980's at Christie Clinic.  When he was seen 
for back and neck pain in April 1982, he denied any 
depression.  In October 1983, the appellant reported he had 
been out of work for seven months, an inability to raise 
money to go to a music college, being on unemployment and at 
the bottom of the union list.  He admitted to crying at home 
and loosing interest in things as well as difficulty 
sleeping.  The impression included depression.  Other records 
from 1975 to 1990 did not reflect any treatment for an 
acquired psychiatric disorder.

The veteran, in his VA Form (VAF) 1-9 substantive appeal, 
dated in November 1990, reported that his service in Vietnam 
was very stressful, "including losing my friends."

Per inquiry requested in the January 1992 remand, there was 
received in August 1992 records from the NPRC disclosing a 
Navy reserve enlistment and discharge in December1987.  Other 
records showed authorization for the Vietnam Service Medal 
and Ribbon, based on participation in a campaign from May 18, 
1972 to January 9, 1973.

The Environmental Support Group (ESG) (now known as the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) in response to an inquiry for the RO, noted in a 
letter dated in August 1992, that aircraft from the USS 
Saratoga were involved in heavy combat action in 1972 and 
1973, participating in numerous air operation to include 
"dogfights" with enemy MIGs.  It was reported that on 
October 29, 1972, R.M.N., and G.W., died of smoke inhalation 
during a fire in a main machinery room.  Attached to the 
letter were copies of command history for the Saratoga in 
1972 and 1973.  The chronology for 1972 showed arrival in 
Subic Bay, Philippines in early May 1972.  In May, June, and 
July the vessel alternated between operations on Yankee 
Station and non-line periods at Hong Kong and Subic Bay.  
Yankee Station operations, alternating with Subic Bay, were 
renewed in August and continued through September and into 
October 1972.  While in Singapore in late October 1972, there 
was a fire in a machinery room and 3 men were lost due to 
smoke inhalation.  The Yankee Station operations recommenced 
in November 1972, with returns to Subic Bay, continuing 
through December 1972.

A narrative history of the Saratoga on operations off Vietnam 
in 1972 does not reflect any shelling of the ship by the 
enemy, that the ship fired her guns at the enemy, or enemy 
aircraft attacks on the ship.  Early in October 1972 the 
Saratoga rendered assistance to another ship in the vicinity, 
following an explosion in a gun turret.  Medical personnel 
were "heloed" to the cruiser to augment their staff.  A 
fire in a main machinery room, and deaths of 3 personnel, was 
recounted in late October 1972.

Received in February 1993 were copies of records of private 
medical treatment for the veteran in 1989, and early 1990's, 
for peptic ulcer disease (PUD), and gastric outlet 
obstruction, requiring surgery.

The veteran was provided VA psychiatric examination in 
February 1993.  The appellant reported that in the war zone 
his ship was constantly under fire and at one time there was 
an explosion aboard his ship.  According to the appellant, a 
bomb exploded and killed 2 of his close friends.  He 
remembered that his friends were trapped and were not able to 
get out of the situation.  He was particularly upset because 
he was expected to go back to work immediately after the 
explosion, as though nothing had happened and everything was 
normal.  The appellant reported that during the 11 months in 
the war zone he alleged continuous war action that caused 
continuous stress.  He reported using drugs and alcohol 
during service.

When asked by the examiner several times to describe more 
stressful events during his war service, the appellant went 
continuously back to the stress felt after his 2 friends died 
in the explosion and fire aboard the Saratoga.  He was not 
able to come up with any other stressful situations at the 
time, except the "continuous shelling."

A post-service background was given, with the appellant 
reporting seeking psychiatric assistance at a mental health 
clinic shortly after service in 1974.  Since then he had 
taken different types of psychotropic medication but was 
unable to remember the names.  His employment history was 
noted, with the veteran reporting that he was fired after not 
passing a Minnesota Multiphasic Personality Inventory (MMPI) 
test.  The examiner noted that the MMPI test was a 
psychological evaluation and not a performance test, and 
therefore, it did not have a passing score.

The examiner noted that the veteran was "strikingly vague 
about giving accounts of his war time and his own recent 
problems."  The mental status examination diagnosis was 
major depression, recurrent.  The examiner reported that 
during the evaluation the appellant did not show any 
consistent symptomatology that could support a diagnosis of 
PTSD.  He did, however, show clear signs of major depressive 
process suffered through out the years.

A VA neuropsychological report, in February 1993, shows 
essentially the same history as provided in January 1990.  It 
was added that the veteran lost his job in March 1992 because 
he "failed" a MMPI test and standards for fitness.  The 
testing results were essentially as in 1990 but the veteran 
appeared to be more depressed and showed great concern about 
his physical deterioration.

There was also a social work report completed in February 
1993.  It updated information from the report in 1990, 
recounting the veteran's current medical and employment 
problems.  It was noted that he did not seek psychiatric 
hospitalization or formal treatment for PTSD, and his primary 
treatment now appeared to be medications for anxiety and 
depression.  He reported some flashbacks and nightmares and 
recurrent dreams of situations that were unresolved.  Memory 
gaps were noted.  The social worker reported that the 
appellant was definitely stressed by his military 
experiences, even though he was not in ground combat, he was 
always aware that his ship was close enough to the enemy that 
it could be hit, even if the enemy was not visible.  He found 
it difficult to discuss his military experiences.

Per the June 1994 remand, the RO made efforts in August 1994 
to secure additional records deemed germane to the veteran's 
claim, to include records from Dr. T. Radecki.

Apparently received in October 1994 were copies of records 
from Dr. Yang, which appear to be associated with the 
veteran's former employer.  A March 1992 letter to the 
employer, from a director of a mental health clinic, noted 
that the veteran had been seen in March 1992 to determine the 
likelihood he could return to work.  Reference was made to 
the veteran's account that he had been dismissed from his 
maintenance job because of an unacceptable score on the MMPI- 
2.  It was reported that the veteran did have a moderately 
severe depression, "[B]y that I mean he feels burdened by 
financial concerns."  The examiner could see no major mental 
illness of sufficient severity to indicate the claimant could 
not handle his maintenance duties.

A psychiatric evaluation by Dr. Yang in June 1992 noted 2 
years of prior treatment by Dr. Radecki, and that 2 months 
prior the veteran lost his job because he was depressed.  He 
did not know why he was fired.  It was noted that the veteran 
claimed that the first time he became depressed was when he 
was 19 years old.  The evaluation diagnosis was most likely 
unipolar type depression or possibly bipolar affective 
disorder in depressive stage.  Additional medical records 
from the former employer showed treatment in 1993 for 
depression

In a letter received in April 1995, the veteran reported that 
medical evidence from Dr. Radecki and Dr. Yang had already 
been submitted in September-October 1994.

Received in May 1995 was a copy of a Social Security 
Administration (SSA) award, showing disability benefits 
beginning in April 1995, effective from October 1994.

In April 1995, VA physicians associated with the PTSD clinic 
and mental health clinic noted that review of new evidence on 
the veteran's diagnosis shows major depression, recurrent 
"but it conceivable [sic] started during military service as 
per self-report."

As requested in the June 1996 remand, the RO presented the 
veteran, in July 1996, with a list of questions concerning 
his PTSD claim, and a separate letter noting that he should 
submit any additional evidence or records in support of his 
claim, including records from Dr. Radecki.  Also in July the 
RO requested from SSA, medical records used in their 
disability determination.

Received in December 1996 were copies of medical records used 
in the 1995 SSA disability determination.  VA mental health 
records dated in September 1993 and February 1994, noted 
depression.

A Carle Clinic record showed evaluation of the appellant in 
January 1995, in regard to his application for disability 
because of persistent fatigue with exertion, shortness of 
breath and a vast array of medical problems.  His problems 
included 2 operations for peptic ulcer disease and subsequent 
significant gastrointestinal difficulties with iron 
deficiency anemia.  He also had recent removal of the right 
testicle and moderately significant depression for the last 7 
or 8 years.  He was not currently under the care of a 
psychologist or a psychiatrist.  On examination his mental 
status was reasonably good.  He was mildly depressed.  The 
examiner noted that his major difficulty was with depression 
and fatigue and easy fatigue ability.

A letter from the Carle Clinic dated in January 1995 noted 
mental status examination of the veteran that same month.  
The evaluation record revealed that the veteran reported 
service in the Army and Navy for a period of 4 years total.  
He reported being fired from a job in 1992 due to depression.  
The diagnosis was major depression, recurrent.

The RO, in February 1997 sent a second letter to the veteran 
requesting that he furnish or identify additional evidence in 
support of his claim.  It was again noted that no records had 
been received from Dr. Radecki.  The only response to the 
above, was a statement from the veteran, dated in January 
1997, in which he asked that his records be reviewed, and he 
noted that he had a family to support.

The VA examined the veteran on March 4, 1998.  The examiner 
noted review of the medical record and claims file. The 
veteran reported that he had been treated for depression 
since the mid-1970's.  The examiner indicated that there were 
no medical records in the file, or available to the examiner 
to document this early period of treatment.  The veteran 
recalled seeing many private psychiatrists and being placed 
on various medications for his mood disorder.  The veteran's 
contentions concerning his activities during service, 
including the constant shelling and explosion killing two 
friends were noted.  It was recorded that the veteran was 
bothered by the memories of his two friends that were killed 
in the explosion.  He did not report suffering from panic 
attacks, nightmares, or flashbacks.  The Axis I diagnosis was 
dysthymic disorder; prior history of major depressive 
disorder.

The examiner found that a diagnosis of PTSD was not warranted 
by the information from the interview or by information 
included in the C-file or medical record.  With respect to 
the question of whether major depression was present in 
service, the examiner found that the only evidence of the 
presence of this disorder during this time frame was the 
appellant's self report.  At the current time the criteria 
for major depressive disorder were no longer met; therefore 
the primary diagnosis is dysthymic disorder.

In December 2000, the veteran submitted a signed affidavit 
with three attached photographs and a page from the 1971 USS 
Saratoga yearbook.  He stated that the first photograph was 
of him with G.W., the second was of him with R.N., and the 
third was of him aboard the USS Saratoga in the doorway of an 
aircraft preparing to deliver supplies.  He also stated that 
the page from the yearbook documented the fact that the 
veteran, G.W. and R.N. were all assigned to Supply (S-1 
division) aboard ship.  

A Report of Field Examination dated in March 2002 indicates 
that, at VA's request, a VA employee met with the veteran and 
reviewed the copies of photographs he had submitted, 
comparing them to the originals owned by the veteran.  The VA 
employee stated that the copies that had been sent to VA 
appeared to be true to the originals in the veteran's 
possession. 

In April 2002, the RO sent a letter to the veteran requesting 
that he identify the names, addresses, and approximate dates 
of treatment for all VA and non-VA health care providers who 
had recently treated him for PTSD.  He was asked to complete 
VA Forms 21-4138, Authorization and Consent to Release 
Information to VA, enclosed with the letter, in order to 
authorize VA to obtain any such records identified.  He was 
also again asked to provide a complete list of all alleged 
traumatic events during his military service, providing to 
the best of his ability the specific details of each event, 
including dates, places, detailed descriptions, and 
identifying information of other individuals involved in the 
events.  To date, the veteran has not responded to the 
request for more detailed stressor information.  However, the 
veteran did return a signed VA Form 21-4138, indicating that 
he had been treated for his PTSD and depression at the mental 
health clinic at the VA Medical Center (VAMC) Danville form 
1989 to the present.

In response, in April 2002 the RO requested copies of all 
records from the VAMC Danville Mental Health Clinic created 
between 1989 and April 2002, and copies of all available 
records have been associated with the veteran's claims file.  
These records include treatment records from the VAMC 
Danville Mental Health Clinic dated from August 1997 to April 
2002.  These notes contain several diagnoses of psychiatric 
problems, including dysthymia, major depression, and nicotine 
dependence.  On at least three occasions, the treating 
physician noted the veteran's statement that he believed that 
his psychiatric problems were related to his military 
service.  However, the treating physician did not comment on 
this assertion on any of these three occasions.

In April 2002, VA also received from the veteran's attorney 
copies of VA inpatient and outpatient treatment records dated 
from February 1998 to April 2002.  Many of these records are 
duplicates of records already contained in the veteran's 
claims file, including copies of the Mental Health Clinic 
treatment notes discussed above, and the remainder concern 
physical, rather than psychological, ailments.  Also 
submitted in April 2002 are copies of several VA examination 
reports of the veteran, all of which are already contained in 
the veteran's claims file, and are discussed above.

In May 2002, the veteran underwent a VA psychiatric 
examination.  As this appeared to be an evaluation of the 
veteran's current psychiatric functioning, the veteran's 
military history was not mentioned or discussed.  He did, 
however, state that he began his outpatient treatment at VA 
in 1974, and was then went to Carle Hospital.  A diagnosis of 
dysthymia was rendered.

The Board notes that in a statement dated in January 2003, 
the veteran's attorney requested that VA "obtain the 1972 
notes referenced in the May 14, 2002 report" by the VA 
examiner.  The Board assumes that this is a reference to the 
1974 VA outpatient treatment indicated by the veteran, as he 
was still in the military in 1972.  In any case, the Board 
finds that this statement stands in direct contradiction to 
the numerous previous statements by the veteran that he did 
not receive any treatment for his psychiatric problems - from 
VA or anyone else - for many years after discharge.  For 
example, at the time of the VA examination in February 1990 
it was reported that "After discharge from the Navy, the 
veteran had gone to some physicians in Urbana, IL, in 
approximately 1984 or 1985, after he had begun to develop 
into [sic] increased symptoms of depression," and that he 
had started going to a private physician at Carle Hospital in 
the past year or so.  As such, the Board finds that a request 
for VA treatment records from 1974 would be fruitless and is 
not necessary.

Analysis

PTSD Claim

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

There is no award or decoration nor any other indicator in 
the record that would constitute prima facie confirmation 
that the veteran personally "engaged in combat with the 
enemy."  There is service department documentation that 
aircraft from the Saratoga engaged in combat with the enemy, 
however, there is no documentation the veteran was a member 
of a flight crew or that any other member of the ship's 
complement who was not actually flying missions "engaged in 
combat with the enemy."  The Board notes that the 
Presidential Unit Citation can not be viewed as evidence of 
the claimant's personal participation in combat, as it is a 
group or unit award and does not connote that everyone 
entitled to the award participated in "combat."  This is 
particularly so in this instance involving aviation 
activities where support personnel are far from the scene of 
battle.  The Board must point out that the detailed narrative 
of the ship's activities makes it clear beyond reasonable 
dispute that the ship itself did not receive or exchange fire 
with the enemy.  Only aircraft from Saratoga were in combat 
with the enemy.  There is no indication whatsoever that the 
claimant's job assignment or awards placed him aboard 
aircraft that engaged in combat with the enemy.  

The claimant has alleged various events that occurred in 
service as his "stressor or stressors," and apparently a 
medical provider has accepted one or more of these as a 
"stressor" to support the diagnosis of PTSD.  However, as a 
matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  The Board finds that the claimant did 
not "engage in combat with the enemy," and thus the 
provisions of 38 U.S.C.A. § 1154(b) are not available to him.

The Board finds that on the facts of this particular case, 
there is a determinative question presented that must be 
addressed even prior to further examination of whether there 
is "credible supporting evidence from any source" to 
establish the existence of an event alleged as a "stressor" 
in service, whether it be combat or noncombat.  That question 
is one of fundamental credibility.  O'Hare v Derwinski, 1 
Vet. App. 365 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

The record now before the Board shows clearly that the 
appellant has repeatedly contradicted himself or flatly 
misrepresented material facts in the context of his claim for 
compensation benefits.  When the veteran applied for VA 
benefits in 1989 he reported treatment for PTSD and 
depression in 1988 and 1989.  Currently he reports treatment 
beginning back in 1974.  The clinical records demonstrate 
that when he was examined in 1977 and 1984 he denied any 
depression or psychiatric problems.  Thus, his statements are 
internally inconsistent as to the dates of treatment for 
PTSD.  The contemporary clinical evidence contradicts his 
current evidentiary assertions as to the remote presence of 
PTSD and depression in 1977 and 1984.  

In January 1990 and January 1995, he reported being in the 
Army.  Review of personnel records associated with his active 
and reserve duty do not show any Army enlistment, and the 
veteran on one occasion indicted that his 4 years in the 
military were divided between the Army and Navy.  When 
examined in January 1990 he reported pulling people out of 
the water from a sinking ship, and in April 1990 he reported 
enemy plane attacks on his ship in 1972.  At other times he 
alleged his ship was in continuous combat for 11 months.  
These assertions are flatly refuted by service records 
detailing the USS Saratoga's activities in 1972.  He also 
reports constant gunfire ("continuous shelling") during his 
11 month tour off Vietnam, with his ship being shelled.  The 
records for the Saratoga, however, show approximately 7 trips 
to the "line" off Vietnam in 1972, broken up by trips to 
Hong Kong, Singapore, and multiple trips to Subic Bay.  There 
is no mention whatsoever that any enemy gunfire was ever 
directed at, much less fell near, the Saratoga, or that the 
Saratoga ever fired her guns at the enemy.  In the face of 
this evidence, the Board must conclude that the veteran's 
multiple reports of exposure to constant gunfire and constant 
warfare go far beyond hyperbole or embellishment.  They are, 
to be blunt, false statements presented in pursuit of a claim 
for compensation benefits.

The closest the veteran gets to corroboration of an event 
alleged as a stressor, or significant event is the documented 
fire aboard the Saratoga in October 1972, and gun turret 
explosion on another ship, also in October 1972.  The 
veteran's versions of these events, however, are not credible 
because they are demonstrably and materially different from 
the facts.  The veteran juxtaposes the "explosion" and fire 
aboard the Saratoga to the ship being off the coast of 
Vietnam and under fire.  At one point the fire is alleged to 
be due to a bomb striking the ship.  The actual facts are 
that the Saratoga was in Singapore at the time of the fire, 
men were on leave in the port, and 3 men died from smoke 
inhalation in the tragic mishap in a main machinery room.  
The documents reporting the event do not refer to an 
explosion, only a fire.  The Board further must point out 
that these discrepancies do not stand in isolation, but are 
also part of a pattern of contradictions in his statements of 
medical history and material misrepresentations as to the 
alleged combat activities of the Saratoga.  Thus, the event 
reported by the claimant as the alleged stressor materially 
differs form the actual facts and forms one, but only one, 
part of a much larger portrait of incredible or flatly false 
statements advanced in pursuit of a claim for monetary 
benefits.  Therefore, the Board finds his allegations 
concerning the fire aboard the Saratoga and its relationship 
to any post service pathology are not credible.  Because he 
has destroyed his credibility as to his allegations of 
alleged stressor events in general and because his account of 
the fire in the machinery space manifestly differs from the 
facts, the status of the claimant's relationship with 
individuals killed in the fire is not relevant. 

The appellant was provided clear notice in the 1996 remand by 
the Board of the very significant credibility problems 
reflected in the record.  He was provided an opportunity to 
address these matters a well as the opportunity to provide 
additional evidence.  He has again been invited to provide 
specific information concerning stressors, but for what ever 
reason he has failed to do so.  The duty to assist is not a 
one-way street.  The veteran cannot passively wait when he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).

On at least one occasion the veteran reported a ship blowing 
up nearby while off the coast of Vietnam.  Service department 
documents show a gun turret explosion on another ship in the 
vicinity of the Saratoga.  This event was an occasion for 
medical help from the Saratoga to be helicopter lifted to the 
other ship.  The ship was not blown up, it was not the result 
of enemy gunfire, there were no reports of survivors in the 
water (much less recovery of survivors from the water by 
Saratoga personnel), and there is no evidence that the 
veteran was a witness to the incident or involved in any 
aspect of the assistance.  Further, when examined in February 
1993, the veteran did not even report this as a stressful 
event.  Thus, again the Board finds that no crediblity can be 
attached to the claimant's evidentiary assertions concerning 
this event and the relationship of this event to any post 
service pathology.

The Board must further note that the problem in this case now 
is not just the corroboration of some event claimed as a 
"stressor" by the service department or some credible 
source, or of obtaining a clear diagnosis of PTSD from some 
medical provider.  It is rather the basic problem that the 
appellant is not credible as to his representations in 
pursuit of this claim.  Thus, there is no basis for an 
adjudicator or the Board to accept as credible his self 
serving allegations as to his subjective reaction to any 
event claimed as a stressor or his alleged subjective 
symptoms stemming from such an event.  Thus, documentation of 
an alleged "stressor" or a clear medical diagnosis of PTSD 
could not change the picture because, as shown above, even 
when the existence of some event is established, his evidence 
could not be deemed satisfactory or credible because the 
record is already clear that his evidentiary assertions are 
not trustworthy in this claim.  If his evidentiary assertions 
are not trustworthy, no medical provider could render an 
opinion as to a medical diagnosis that would be entitled to 
probative weight if it relied in any fashion upon the 
credibility of the appellant's self-reporting of symptoms.  
It is extremely difficult, if not impossible, to conceive as 
to how an examiner could arrive at a diagnosis of PTSD 
without relying in any fashion upon the evidentiary 
assertions of the claimant.  A medical provider is not 
competent to restore the claimant's credibility.

There is a further problem in this record with respect to the 
one diagnosis of PTSD.  The January 1990 psychological 
evaluation and testing diagnosis of PTSD was apparently based 
more on history as reported by the veteran, than the 
psychological testing.  The record does not show review of 
the veteran's service records, or claims file in general at 
that time.  The report also fails to balance his alleged 
experiences in service, with the veteran reporting feeling 
himself slipping psychologically as his medical problems 
increased.  The test results merely indicated that the 
veteran was within profile range of persons know to have 
PTSD, and the test was not diagnostic of PTSD in and of 
itself.  Moreover, the diagnosis of PTSD followed a 
recitation of the veteran reporting pulling people out of the 
water when his ship was sinking, an event flatly refuted by 
objective evidence of record.  The diagnosis can be no better 
than the facts alleged by the appellant.  Swann v. Brown, 5 
Vet. App. 229 (1993).

It is also for consideration that psychiatric examinations 
after 1990 did not show any consistent symptomatology that 
supported a diagnosis of PTSD, and there were no further 
diagnoses of PTSD after 1990.  The examiner in February 1993 
specifically noted that the veteran was "strikingly vague 
about giving accounts of his wartime" experiences.  The 
Board also notes that on some occasions the veteran reported 
flashbacks of his Vietnam experiences, and other time denied 
flashbacks.  The overwhelming weight of the probative and 
credible evidence is against the claim.  Thus the benefit of 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002).

Finally, the claimant is advised that the first and 
fundamental basis for this determination is his lack of 
credibility.  Thus, if he should chose to exercise his right 
to apply to reopen his claim for service connection for PTSD 
based upon new and material evidence, his first task would be 
to restore his credibility.  Merely providing evidence as to 
an alleged stressor or a medical report showing a clear 
diagnosis of PTSD would not suffice to restore credibility.  
The task of restoring credibility after it has been lost is 
far easier to describe than to achieve, but it is for future 
adjudicators or Board members to determine if he has met this 
challenge.

Acquired Psychiatric Disorder Other Than PTSD

When the veteran filed for disability benefits in December 
1989 he reported depression in 1988 and 1989.  He made no 
reference to depression in service during VA psychiatric 
evaluation in 1990.  In February 1990 he reported being in 
Vietnam about April 1972, and being anxious and highs strung 
after 4 months in Vietnam, with symptoms of increased 
anxiety.  Service medical records do not show any treatment 
for, or symptoms of, anxiety in 1972.  There was a request 
for medication to sleep April 1971.  This was both isolated 
and not repeated and it clearly did not coincide with this 
duty off Vietnam.  The reference to a 3-year history of 
"tension" headaches in September 1973, must be evaluated 
against the complaint of headache in 1971, with a history of 
head trauma before service.  Further, according to this 
statement of medical history recorded for treatment purposes, 
tension headaches, even if not a differential diagnosis would 
have started before his service off Vietnam.  Finally, 
anxiety is merely a symptom, and there is no medical 
diagnosis of a non acute, acquired psychiatric disorder in 
service, nor is there competent medical evidence linking a 
post service anxiety disorder (apart from PTSD) to service.

Private evaluation of the veteran in June 1991, by Dr. Yang, 
noted that the veteran claimed that he was first depressed at 
age 19.  On psychiatric evaluation in 1993 the veteran 
reported seeking psychiatric assistance at a mental health 
clinic in 1974.  When examined in March 1998, the veteran 
reported being treated for depression since the mid 1970's.  
The actual records of private medical treatment from 1975 to 
1990, however, do not show treatment for a psychiatric 
disorder, and in 1982 the veteran denied any depression.  
Military examinations in 1977 and 1984 do not reflect 
treatment for depression, or any chronic psychiatric 
disorder.  The objective evidence of record shows diagnoses 
of depression in the 1990's, associated with the veteran's 
financial burden, as reported by Dr. Yang in 1992, and to 
declining physical health, as noted in a February 1993 
report.  Currently, the diagnosis of major depression 
disorder has been replaced by dysthymic disorder.  The 
inconsistencies between his claims of the date of onset and 
the continuity of symptoms of an acquired psychiatric 
disorder clearly establish that he is not a credible 
historian in regard to his claim for service connection for a 
mood disorder.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Here, there is a finding of the existence 
of a current psychiatric disability; and with that 
requirement fulfilled, the question becomes whether there is 
a relationship between that disability and the veteran's 
military service.  The answer is no.

In 1995, VA physicians, after receipt of new medical 
evidence, including the 1992 Dr. Yang evaluation in which the 
veteran reported depression since age 19, noted the diagnosis 
of major depression, and opined that possibly the major 
depression started during the veteran's military career, "as 
per self-report."  In other words, the possible connection 
was based on what the veteran reported, not on what was in 
the objective medical record.  A medical opinion is 
inadequate when it is a general conclusion based on history 
furnished by the appellant and on unsupported clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993).  An 
opinion based upon an inaccurate factual premise has no 
probative value.  Hadsell v. Brown, 4 Vet. App. 208, 209 
(1993).  Thus, the Board does not find this notation to 
constitute probative evidence establishing a nexus between 
post service disability and the veteran's period of service.  
Supporting this finding is the VA examiner's report in March 
1998, that the only evidence of the presence of major 
depression in service is the veteran's self report.  The 
veteran has already been shown to be a less than credible 
historian, and absent any competent, probative, and credible 
medical evidence of a relationship between the post-service 
mood disorders and the veteran's active military service, his 
claim completely lacks merit.  With the overwhelming weight 
of the probative and credible evidence against the claim, the 
benefit of doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

